t c summary opinion united_states tax_court eric alan harris petitioner v commissioner of internal revenue respondent docket no 15433-16s filed date eric alan harris pro_se adam b landy for respondent summary opinion panuthos special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated subsequent section references are to the continued reviewable by any other court and this opinion shall not be treated as precedent for any other case petitioner seeks review under sec_6015 of the determination of the internal_revenue_service irs or respondent that he is not entitled to relief from joint_and_several_liability for taxable_year with respect to a balance due that was reported on the form_1040 u s individual_income_tax_return that he filed with his spouse colleen harris the issue for decision is whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 for background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioner resided in california when his petition was timely filed continued internal_revenue_code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure 2the court uses the term irs to refer to administrative actions taken outside of these proceedings the court uses the term respondent to refer to the commissioner of internal revenue who is the head of the irs and is respondent in this case and to refer to actions taken in connection with this case petitioner and colleen harris began residing together in date petitioner and mrs harris were married on date and at the time of trial continued to reside together as husband and wife they consult with each other in financial matters and each contributes to the household finances they have separate bank accounts in addition to their two shared bank accounts and they pay household bills using all of these bank accounts petitioner has a real_estate license and an insurance license and has completed some college credits at the time of trial petitioner worked in the insurance industry primarily in group health insurance during petitioner was employed by three separate companies earning wages totaling dollar_figure petitioner also received nonemployee compensation of dollar_figure from global contact solutions llc which was reported to him on a form 1099-misc i joint income_tax return for taxable_year petitioner and mrs harris electronically filed a timely joint form_1040 on date petitioner’s occupation was listed as sales and mrs harris’ occupation was listed as securities compliance the form_1040 reported petitioner’s wages of dollar_figure and mrs harris’ income from three schedules c profit or loss from business totaling dollar_figure petitioner and mrs harris reported total_tax of dollar_figure and federal_income_tax withheld of dollar_figure when they filed their return they made an additional payment of dollar_figure resulting in unpaid tax of dollar_figure petitioner and mrs harris were both involved in the preparation of the tax_return mrs harris input the data for the return and petitioner provided documents discussed with her the issues relating to the preparation of the return and reviewed and approved the return before it was filed when petitioner and mrs harris filed the form_1040 petitioner knew that there was an amount of unpaid tax for ii joint income_tax returns for tax_year sec_2013 through petitioner and mrs harris timely prepared and filed joint federal_income_tax returns for tax_year sec_2013 through reporting income as follows 3the record reflects that petitioner did not report his nonemployee compensation of dollar_figure on the form_1040 it does not appear that the irs made any adjustments with respect to this unreported income 4additionally on date the california franchise tax board sent to the irs petitioner’s california state_income_tax overpayment of dollar_figure and the irs applied this overpayment against the balance of tax due for dollar_figure year petitioner’s income adjusted_gross_income dollar_figure big_number big_number big_number big_number big_number 1petitioner’s income for was not made a part of the record in the irs conducted a review of unreported income for petitioner and mrs harris’ taxable_year the irs determined that their adjusted_gross_income for was dollar_figure instead of dollar_figure as originally reported on their form_1040 on date petitioner and mrs harris made an advance_payment of dollar_figure for the additional tax owed for on date the irs assessed for taxable_year additional income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure petitioner testified that the assessment was the result of mrs harris’ receiving a distribution from a retirement account in which they did not properly report as taxable_income on their form_1040 because they are laymen petitioner also testified that when it was brought to our attention we did adjust the payment promptly iii mrs harris’ offer-in-compromise before her marriage to petitioner mrs harris filed federal_income_tax returns for taxable years through with a filing_status of single mrs harris who was working as an independent_contractor for guardian life_insurance did not have any federal_income_tax withheld on this income since there was no income_tax_withholding and or estimated_tax payments there was a balance due on each of the returns for taxable years through mrs harris did not remit payment with her returns for taxable years through and for each of these years after the filing of the return she requested an installment_agreement the irs initially granted mrs harris’ request for an installment_agreement for each year but each of these installment agreements was subsequently terminated because she did not have sufficient income_tax_withholding or estimated_tax payments in the subsequent year when the joint form_1040 was filed on date petitioner knew about mrs harris’ underpayments of tax and failed installment_agreement sec_5the parties stipulated that although mrs harris received a form_w-2 wage and tax statement annually from guardian life_insurance she was an independent_contractor for the company and that due to insufficient federal tax withholdings she owed federal_income_tax for taxable years through the record does not reflect balances due for mrs harris’ taxable years through for taxable years through and that she still had balances due for those years and was in the process of applying for an offer-in-compromise oic mrs harris submitted a form_656 offer_in_compromise for taxable years through signed and dated date which the irs received on date she offered a dollar_figure lump-sum payment to compromise the total balance due for all six years stating that she could not afford to pay the entire amount because t he amount owed is so great that i will not be able to pay my monthly obligations such as rent utilities and groceries mrs harris also stated that she would use a distribution from her sec_401 plan account to obtain the funds for the lump-sum payment of dollar_figure mrs harris subsequently submitted an addendum to form_656 addendum dated date and received by the irs on date in the addendum mrs harris made a lump-sum cash offer of dollar_figure increased from her initial offer of dollar_figure to settle her liabilities for taxable years through by letter dated date the irs accepted mrs harris’ offer to settle her liabilities for taxable years through for dollar_figure as set forth in her form_656 and the addendum for reasons unclear from the record petitioner was not included as an applicant on mrs harris’ form_656 or the addendum despite the fact that she included the joint income_tax_liability in her offers iv request for relief from joint_and_several_liability and petition after the irs accepted mrs harris’ oic it then made a separate assessment of the balance due for against petitioner petitioner submitted to respondent four separate forms 656-l offer_in_compromise doubt as to liability on october november and date and date respectively in each form 656-l petitioner offered either zero or dollar_figure to compromise the liability and asserted that the tax could not be assessed against him because the liability had been included in mrs harris’ oic which the irs had accepted the irs subsequently denied each of petitioner’s applications for an oic stating that he did not raise an issue regarding the accuracy or correctness of your tax_liability on date the irs received petitioner’s form_8857 request for innocent spouse relief in his form_8857 petitioner asserted that initially mrs harris was working with the irs in finalizing her oic for only her separate liabilities for taxable years through and that it was advised that she include the balance of our unpaid tax_liability petitioner also asserted that the form_656 that mrs harris filed should have included my name as my information was used in the worksheets and assessments in the financial statement section of the form_8857 petitioner listed total monthly income of dollar_figure and total monthly expenses totaling dollar_figure petitioner listed the following assets a vehicle with a fair_market_value of dollar_figure and a note with a balance of dollar_figure and cash in his bank accounts totaling dollar_figure petitioner did not provide documentation or other evidence to substantiate the amounts listed on his form_8857 or his assertion that his income was included in determining mrs harris’ eligibility for an oic the irs issued a final appeals determination dated date denying petitioner’s request for relief from joint_and_several_liability petitioner timely filed a petition in which he asserted that t he original offer_in_compromise was directed incorrectly when originally filed my income debts were used in determination of ability to pay on date respondent issued a notice of filing of petition and right to intervene to the nonrequesting spouse mrs harris who chose not to intervene in this case see rule b discussion i relief from joint_and_several_liability generally generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making this election each spouse generally is jointly and severally liable for the entire tax due for that taxable_year sec_6013 see 114_tc_276 spouses filing a joint tax_return are each fully responsible for the accuracy of their return and for the full tax_liability butler v commissioner t c pincite where as here the liability arises from an underpayment_of_tax reported as due on the return relief from joint_and_several_liability is available only under sec_6015 sec_6015 gives the commissioner discretion to grant equitable relief from joint_and_several_liability known as innocent spouse relief if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either petitioner as the requesting spouse bears the burden of proving that he is entitled to relief under sec_6015 see rule a see also 132_tc_203 boyle v commissioner tcmemo_2016_87 at the court applies a de novo scope and standard of review in deciding whether a taxpayer is entitled to relief under sec_6015 porter v commissioner t c pincite the commissioner has outlined procedures for determining whether a requesting spouse qualifies for equitable relief under sec_6015 in revproc_2013_34 sec_4 2013_43_irb_397 the revenue_procedure lists seven threshold conditions all of which a spouse must meet to qualify for relief under sec_6015 the requesting spouse filed a joint_return for the taxable_year for which relief is sought the relief is not available to the requesting spouse under sec_6015 or c the claim for relief is timely filed no assets were transferred between the spouses as part of a fraudulent scheme the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not knowingly participate in the filing of a fraudulent joint_return and absent certain enumerated exceptions none of which applies in this case the tax_liability from which the requesting spouse seeks relief is attributable to an item of the nonrequesting spouse or an underpayment resulting from the nonrequesting spouse’s income see revproc_2013_34 sec_4 respondent concedes that petitioner meets these qualifying conditions once the threshold requirements have been satisfied the commissioner considers whether the requesting spouse qualifies for streamlined relief id sec_4 i r b pincite petitioner does not qualify for streamlined relief because he and mrs harris remain married id in the absence of a streamlined relief determination the commissioner conducts a fact-specific inquiry to determine whether it is inequitable to hold an individual liable for all or part of any unpaid tax or deficiency arising from a joint_return id sec_2 i r b pincite no one factor is determinative and t he degree of importance of each factor varies depending on the requesting spouse’s facts and circumstances id sec_4 i r b pincite the factors are the requesting spouse’s marital status economic hardship if relief is not granted knowledge or reason to know that the tax_liability would not be paid legal_obligation to pay the outstanding income_tax_liability receipt of a significant benefit from the unpaid income_tax_liability compliance with income_tax laws and mental and physical health see boyle v commissioner at see also revproc_2013_34 sec_4 i r b pincite we consult these guidelines when reviewing the commissioner’s denial of relief but we are not bound by them as our analysis and determination ultimately turn on an evaluation of all the facts and circumstances see molinet v commissioner tcmemo_2014_109 at sriram v commissioner tcmemo_2012_91 wl at see also 136_tc_432 porter v commissioner t c pincite ii knowledge of whether the tax_liability would be paid a critical inquiry for this case is whether petitioner either knew or had reason to know that the liability shown on the form_1040 would not be paid petitioner reviewed the form_1040 before it was filed and was aware that he and mrs harris did not remit sufficient payment with the return petitioner did not sign the form_1040 under duress additionally before the filing of the joint form_1040 petitioner was aware that mrs harris had a history of not paying her income_tax liabilities when due currently had outstanding liabilities for tax years through and was applying for an oic this factor does not weigh in petitioner’s favor iii economic hardship another critical inquiry is whether failure to grant relief would cause petitioner economic hardship respondent asserts that petitioner has not shown that he will suffer economic hardship if relief is not granted petitioner asserts that he and mrs harris have simple finances and that not granting him relief would cause hardship the commissioner explains in revproc_2013_34 sec_4 b i r b pincite that an economic hardship exists if satisfaction of the tax_liability in whole or in part will cause the requesting spouse to be unable to pay reasonable basic living_expenses a determination as to whether a requesting spouse will suffer economic hardship is based on rules similar to those in sec_301 b proced admin regs the facts and circumstances considered in this inquiry include the requesting spouse’s age employment status and history ability to earn and number of dependents the amount reasonably necessary for food clothing housing medical_expenses transportation and current tax_payments any extraordinary circumstances such as special education expenses a medical catastrophe or a natural disaster and any other factor bearing on economic hardship id in addition the irs considers the requesting spouse’s current income including how the requesting spouse’s income compares to federal poverty guidelines and assets in comparison with his or her expenses revproc_2013_ sec_4 b if the requesting spouse’s income exceed sec_250 of the federal poverty guidelines this factor will still weigh in favor of relief if the requesting spouse’s monthly income exceeds the requesting spouse’s reasonable basic monthly living_expenses by dollar_figure or less unless the requesting spouse has assets out of which the requesting spouse can make payments towards the tax_liability and still adequately meet the requesting spouse’s reasonable basic living_expenses id if the requesting spouse does not fall within either of these situations the irs will consider all facts and circumstances including the size of the requesting spouse’s household in determining whether the requesting spouse would suffer economic hardship if relief is not granted id at trial petitioner testified that he and mrs harris had purchased a house in the last year6 and that their only other assets are their vehicles and modest amounts in their bank accounts including a savings account with a current balance of dollar_figure petitioner also testified that he and mrs harris do not keep balances on their credit cards and that their current debts are the mortgage on their home a note on their vehicle with a balance of approximately dollar_figure and the outstanding tax_liability petitioner and mrs harris had household_income of dollar_figure for and assuming a similar income level for this amount is greater than dollar_figure which i sec_250 of the applicable federal poverty_line amount petitioner i sec_50 years old remains employed and estimates that his income level for will be 6petitioner testified that purchase_price for the house was dollar_figure and the current balance on the mortgage is dollar_figure 7petitioner testified about the current balances of his bank accounts estimating that i think one of them has got dollar_figure another dollar_figure on the shared accounts and then i think i’m dollar_figure in my personal checking right now and dollar_figure in my personal savings petitioner did not provide bank account statements or other evidence to support his testimony 8the parties stipulated the applicable federal poverty guidelines the applicable federal poverty_line amount for for a household of two persons living in the contiguous states and the district of columbia is dollar_figure dollar_figure ' dollar_figure similar to his income level for considering the amounts listed on his form_8857 petitioner’s monthly income exceeds monthly expenses by dollar_figure dollar_figure dollar_figure ' dollar_figure petitioner also asserts that he owns a home and a vehicle and has funds available in his separate and joint bank accounts all of which are available to satisfy the outstanding liability petitioner has not provided bank account statements mortgage statements or other documents or evidence to support his assertions about his income expenses assets and liabilities considering all the facts and circumstances petitioner also has not met his burden to prove that on the basis of his current income assets and liabilities he would suffer economic hardship if relief were not granted see revproc_2013_ sec_4 b iv additional factors we find that the remaining five factors set forth in revproc_2013_34 sec_4 are neutral or weigh slightly against relief petitioner and mrs harris remain married and there is no legally binding agreement between them limiting her obligation to pay the joint liability petitioner did not assert nor offer evidence to 9petitioner also asserts that because he earned only dollar_figure dollar_figure reported wages dollar_figure unreported nonemployee income for if he had filed a separate tax_return he would not have owed income_tax as discussed the relevant inquiry to determine relief under sec_6015 examines petitioner’s current income level suggest that his mental or physical health is now impaired or was impaired at the time of trial it does not appear petitioner received a significant benefit as a result of the underpayment of the liability although since he and mrs harris share their finances and mrs harris was earning more income than him it follows that he received at least some benefit from the dollar_figure in unpaid tax additionally although he and mrs harris timely filed their income_tax returns for tax_year sec_2013 through they did not report petitioner’s income from his form 1099-misc on their joint form_1040 and mrs harris’ retirement distribution on their joint form_1040 v offer-in-compromise petitioner further asserts that it is inequitable to hold him liable for the liability because he should have been a party to the oic petitioner testified that mrs harris originally planned to include only taxable years through on her form_656 and then someone at the irs suggested s ince she’s got a balance we can roll everything all together and take care of as well petitioner asserts that he should have been included on the application_for the oic because the irs considered the total household_income to compute mrs harris’ eligibility for an oic and that his inclusion in the application was discussed with representatives from the irs petitioner’s assertions seem reasonable since the oic was submitted after the filing of the joint form_1040 the secretary may compromise any civil or criminal case arising under the internal revenue laws sec_7122 125_tc_301 aff’d 469_f3d_27 1st cir sec_7122 provides that the secretary shall prescribe guidelines for officers and employees of the internal_revenue_service to determine whether an offer-in compromise is adequate and should be accepted to resolve a dispute the secretary is authorized to compromise a tax_liability on any one of three grounds doubt as to collectibility doubt as to liability or promotion of effective tax_administration sec_301_7122-1 proced admin regs taxpayers who wish to propose an oic must submit a form_656 see godwin v commissioner tcmemo_2003_289 wl at aff’d 132_fedappx_785 11th cir petitioner was not an applicant on mrs harris’ form dollar_figure thus when the irs accepted the offer as set forth in mrs harris’ form_656 and addendum only her liability for taxable_year was compromised because petitioner and mrs harris elected joint filing_status for their form_1040 the entire liability could still be assessed against him once the irs accepted mrs harris’ oic and she was relieved from liability see sec_6013 butler v commissioner t c pincite godwin v commissioner wl at this of course is the essence of joint_and_several_liability considering the circumstances of mrs harris’ oic we are not persuaded that petitioner is entitled to relief under sec_6015 petitioner testified that mrs harris prepared the form_656 and the addendum herself with no irs employee present it is not fully clear why petitioner was not included as an applicant on mrs harris’ form_656 and addendum but he has not asserted nor is there any evidence of fraud or deceit on the part of mrs harris or the irs it is also not clear the extent to which petitioner was involved in mrs harris’ 10although petitioner submitted four separate forms 656-l he is not seeking review of the irs’ determination to reject these offers as previously discussed petitioner has not raised the issue of the correctness or accuracy of the tax_liability instead he has raised only the issues of whether the irs’ acceptance of mrs harris’ oic relieves him from his joint_and_several_liability for the unpaid tax and whether he is eligible for relief from joint_and_several_liability under sec_6015 preparation of her form_656 and addendum for example it is not clear whether petitioner reviewed either document before its submission to the irs the court further notes that under offer terms on page of the form_656 signed and submitted by mrs harris the terms listed for an oic include the following i am submitting an offer as an individual for a joint liability i understand if the liability sought to be compromised is the joint and individual liability of myself and my co-obligor s and i am submitting this offer to compromise my individual liability only then if this offer is accepted it does not release or discharge my co- obligor s from liability the united_states still reserves all rights of collection against the co-obligor s we conclude that petitioner has not met his burden to establish that he is entitled to relief from joint_and_several_liability see rule a pullins v commissioner t c pincite porter v commissioner t c pincite boyle v commissioner at molinet v commissioner at sriram v commissioner wl at vi conclusion on the basis of the record before the court we conclude that petitioner is not entitled to relief under sec_6015 for we are not unsympathetic to petitioner’s plight however we are bound by the statute as written and the accompanying regulations when consistent therewith 87_tc_1412 brissett v commissioner tcmemo_2003_310 wl at the simple facts are that petitioner elected to file a joint form_1040 with mrs harris and he was not a party to mrs harris’ oic accordingly we sustain respondent’s determination to reflect the foregoing decision will be entered for respondent 11it appears that petitioner did not realize the legal implications of electing joint filing_status for combined with the failure to include himself as an applicant on mrs harris’ form_656 and addendum petitioner testified that he and mrs harris elected joint filing_status for their form_1040 because it was appropriate to our end of the year end status mrs harris did not testify and some of the circumstances surrounding the oic including the specific advice she received from irs employees while preparing her form_656 and addendum are unclear it certainly would have been reasonable and appropriate for the irs to advise mrs harris of the possible consequences of submitting an oic without petitioner as an applicant when a joint_return was filed for see irs publication your rights as a taxpayer i r s news_release ir-2014-72 date
